Name: Commission Regulation (EU) NoÃ 127/2011 of 11Ã February 2011 amending Regulation (EU) NoÃ 1017/2010 as regards the quantities covered by the standing invitations to tender for the resale on the internal market of cereals held by the Danish, French and Finnish intervention agencies
 Type: Regulation
 Subject Matter: trade policy;  economic geography;  plant product
 Date Published: nan

 12.2.2011 EN Official Journal of the European Union L 38/26 COMMISSION REGULATION (EU) No 127/2011 of 11 February 2011 amending Regulation (EU) No 1017/2010 as regards the quantities covered by the standing invitations to tender for the resale on the internal market of cereals held by the Danish, French and Finnish intervention agencies THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 43(f), in conjunction with Article 4, thereof, Whereas: (1) Commission Regulation (EU) No 1017/2010 (2) opened standing invitations to tender for the resale on the internal market of cereals held by the intervention agencies of the Member States. (2) In view of the situation on the European Union market for common wheat and barley and of developments in demand for cereals in the different regions in recent weeks, new quantities of cereals held in intervention should be made available in some Member States. The intervention agencies in the Member States concerned should therefore be authorised to increase the quantities put out for tender by 125 tonnes in Finland for common wheat, and by 54 tonnes in France and 33 tonnes in Denmark for barley, the 125 tonnes of common wheat held in Finland, and the 54 tonnes and 33 tonnes of barley held in France and Denmark respectively, constituting retrospective corrections following an update of the stocks actually available in the storage facilities at the intervention centres and the sale of the balance under the partial invitations to tender of 16 December 2010, 13 January 2011 and 27 January 2011. (3) Regulation (EU) No 1017/2010 should therefore be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EU) No 1017/2010 is amended as follows: (a) the row relating to Denmark is replaced by the following: Denmark  59 583  (b) the row relating to France is replaced by the following: France  70 439  (c) the row relating to Finland is replaced by the following: Finland 22 882 784 136  Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 February 2011. For the Commission, On behalf of the President, Dacian CIOLOÃ  Member of the Commission (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 293, 11.11.2010, p. 41.